COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  CARLOS MCCAIN,                                                 No. 08-19-00219-CR
                                                  §
  Appellant,                                                       Appeal from the
                                                  §
  v.                                                              120th District Court
                                                  §
  THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                  §
  Appellee.                                                      (TC# 20180D02769)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 29TH OF JUNE, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.